Case 3:15-cv-01143-BJD-JBT Document 363-3 Filed 12/11/19 Page 1 of 5 PageID 31772




                               EXHIBIT 3
Case 3:15-cv-01143-BJD-JBT Document 363-3 Filed 12/11/19 Page 2 of 5 PageID 31773

                                                                 [Page 1]
                         UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                               OAKLAND DIVISION

           - - - - - - - - - - - - - - -X

           MATTHEW EDWARDS, et al.,          : Case No.

           individually and on behalf        : 11-CV-04766-JSW

           of all others similarly           :

           situated,                         :

                          Plaintiffs,        : Consolidated with

           vs.                               : 11-CV-04791-JSW

           NATIONAL MILK PRODUCERS           : And 11-CV-05253-JSW

           FEDERATION, aka                   :

           COOPERATIVES WORKING              :

           TOGETHER; DAIRY FARMERS OF        :

           AMERICA, INC.; LAND O'LAKES, :

           INC.; DAIRYLEA COOPERATIVE,       :

           INC.; and AGRI-MARK, INC.,        :

                          Defendants.        :

           - - - - - - - - - - - - - - -X

                      Videotaped 30(b)(6) Deposition of

                     NATIONAL MILK PRODUCERS FEDERATION,

                    By and Through its Corporate Designee,

                                 JEROME KOZAK




           (Cont'd On Page 2:)




     877-479-2484           U.S. LEGAL SUPPORT, INC.www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-3 Filed 12/11/19 Page 3 of 5 PageID 31774
       1   maturity of the program, as it continued, was        1       Q    So it -- no, that -- no, that was good.
       2   there were a number of farmers who had Bred          2    Thank you.
       3   Heifers. And obviously this is a -- a cow that's     3           So a Bred Heifer is a pregnant cow; is
       4   now been bred, and that's the natural course of      4    that right?
       5   the farming operation.                               5       A    Yes.
       6          And when that farmer was going out of         6       Q    All right. And in the program, at
       7   business and applying in the herd retirement,        7    least as of -- at -- at some point, are you
       8   there were a number of farmers who talked to us      8    telling me that the program -- the Herd Retirement
       9   about also being incentivized for their Bred         9    Program was not purchasing the Bred Heifer but was
      10   Heifers. Because if I was a farmer, I applied to     10   purchasing only those cows that were either dry
      11   the CWT program, and I was -- I was literally        11   cows or were milk-producing cows --
      12   going to retire, we were taking their milking and    12          MR. EWING: Objection --
      13   dry cows, but we weren't taking their Bred           13      BY MR. EWING:
      14   Heifers. And those Bred Heifers had to be dealt      14      Q    -- is that correct?
      15   with; they had to be fed.                            15          MR. EWING: Oops, sorry, Jeff.
      16          And, of course, there were two options.       16          Objection as to form.
      17   The farmer could sell those Bred Heifers to their    17          THE WITNESS: The -- the program
      18   neighbors, some other producer or -- or, as they     18   initially, and for some time -- I don't recall the
      19   suggested, they could be included in the bid         19   exact time when the Bred Heifer option was
      20   process and we agree to pay a fixed num- -- number   20   changed. There's probably some record that shows
      21   for them.                                            21   that clearly.
      22          It was really more of a matter of             22          But, yes, we would only -- the --
      23   convenience for the farmer than anything else.       23   the -- the -- the agreement was that when you bid
      24      Q So just -- and I do apologize for my            24   your herd, we would only pay for the milking and
      25   ignorance on this, but can you clarify that,         25   the -- the dry cows.

                                          [Page 130]                                                     [Page 132]

       1   meaning, what is a Bred Heifer?                       1       BY MR. FRIEDMAN:
       2           Why is it distinguished from other --         2       Q And, so, then the pregnant cow that was
       3   from another dairy cow?                               3   not being purchased pursuant to the Herd
       4       A Okay. And, by the way, don't apologize          4   Retirement Program, if the dairy producer was
       5   because this is -- I didn't grow up on a dairy        5   going out of business entirely, or leaving,
       6   farm, and I had to learn this myself, so . . .        6   exiting, the Bred Heifer would either be sold to
       7           You know, what happens is life out on         7   another dairy farm or would be slaughtered for use
       8   the farm is that a cow first has to be bred, and      8   of her -- for meat; is that correct?
       9   generally you are breeding a one- to two-year-old     9            MR. EWING: Objection as to form.
      10   cow. That's a Heifer. Once that cow becomes          10            THE WITNESS: I would say that those
      11   pregnant, we call it a Bred Heifer because that      11   were at least two likely scenarios.
      12   Heifer hasn't -- is still a younger animal.          12       BY MR. FRIEDMAN:
      13           Then, of course, the calf is born, and       13       Q Is the third a pet? I don't -- what --
      14   it could be a male or female. And then that          14   what's the third?
      15   Heifer begins lactating and producing milk.          15       A Not to be facetious about this because
      16   That -- before that, there was -- there is no milk   16   I know this is -- it -- but it -- it is possible.
      17   production.                                          17   There were -- there were dairy farmers who did
      18           And then that cycle continues to go on       18   keep -- you understand, this is their life. So
      19   because, remember, at the end of the day, dairy --   19   I -- I -- you know, in testimony here, I cannot
      20   we make cows, not milk. Farmer -- dairy cows,        20   say that -- sometimes they could have been kept as
      21   the -- that is our product. We -- we -- we make      21   pets.
      22   cows. We raise, produce and breed cows.              22       Q Okay. So -- or the Bred Heifers could
      23           It's probably more --                        23   have been kept and the cow could have had the calf
      24       Q So --                                          24   and then could have stayed in the business and
      25       A -- than you needed to know, but --             25   continued to produce milk; right?

                                          [Page 131]                                                     [Page 133]

      [34] (Pages 130 to 133)
     877-479-2484                      U.S. LEGAL SUPPORT, INC.www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-3 Filed 12/11/19 Page 4 of 5 PageID 31775
       1       BY MR. FRIEDMAN:                                  1   effects of the Herd Retirement Program; correct?
       2       Q So what I would like to do, Mr. Kozak,          2        A Can -- I -- I -- that question wasn't
       3   is look at Exhibit 13 and tell me what it is.         3   quite clear to me.
       4       A (Witness reviews document.)                     4            MR. FRIEDMAN: Could you repeat the
       5           Mr. Friedman, this appears to be a            5   question and see if it works?
       6   question and answer to me. I -- I can't discern       6            (The Record was read as requested.)
       7   at the moment on which -- what this document          7            MR. EWING: Objection: form.
       8   relates to. There's no heading. There's no -- at      8            THE WITNESS: Yeah, I was not clear of
       9   least I -- I haven't seen it -- a date. And I         9   the word "monitor." So now that she's repeated
      10   don't see anything that I could --                   10   it, that -- my answer is that -- understanding the
      11       Q So let me see if I could help you. If          11   question now -- is that certainly through the
      12   you go to the metadata, the last page --             12   course of the CWT program, it was National Milk's
      13       A Okay. That -- all right. And that's            13   staff's responsibility in managing the program to
      14   page --                                              14   monitor the program and to try to estimate its
      15       Q -- you'll see the custodian being              15   impacts.
      16   Christopher Galen. You'll see the file name          16        BY MR. FRIEDMAN:
      17   J.KOZAK.doc. You'll see the date created,            17        Q So one of the reasons -- and I think
      18   December 11th, 2003, 2:44 p.m.                       18   you alluded to it earlier -- that it was important
      19       A Okay.                                          19   for National Milk to monitor the program was in
      20       Q You will see the source folder path            20   order to try and maintain the program, what
      21   which includes Chris Galen's name as well as         21   National Milk viewed as the integrity of the
      22   CWT/Fratelli work/video project --                   22   program; correct?
      23       A Okay.                                          23            MR. EWING: Objection: form.
      24       Q -- 2003 video --                               24            THE WITNESS: I guess, you know, the
      25       A Okay.                                          25   word "monitor" has a number of different meanings.

                                          [Page 158]                                                [Page 160]

       1      Q      -- J.KOZAK.doc.                             1   But if we -- if we agree that the word "monitor"
       2      A      Yeah.                                       2   related, in our opinion, to making sure that all
       3       Q Do you see all that?                            3   of the rules and regulations that were adopted
       4       A Yeah, that's extremely helpful.                 4   under the program were adhered to, then I would
       5       Q Okay.                                           5   agree, yes, that's -- that was the case.
       6       A So --                                           6       BY MR. FRIEDMAN:
       7       Q So looking at the metadata associated           7       Q Well, National Milk went so far as to
       8   with this document as well as the substance of the    8   require the ears of slaughtered cows to be sent to
       9   document, what do you believe this document is?       9   its offices; right?
      10       A I -- again, thank you for getting me to        10       A Right.
      11   the last page.                                       11       Q So that's some form of monitoring --
      12           I believe that this document is a -- I       12       A Okay.
      13   can only -- a draft script that was prepared in      13       Q -- correct?
      14   conjunction with the vid- -- the first video that    14       A Agreed. Agreed. I just wanted to make
      15   I was referring to earlier.                          15   sure I was clear on -- on what you were -- agreed.
      16       Q Thank you.                                     16       Q Okay. Now, one -- one method that
      17           So what I'd like to do, based on some        17   National Milk used to estimate the impact of the
      18   conversation with counsel off the record we had,     18   Herd Retirement Program was to rely on a -- the
      19   I'd like to just talk to you briefly and then        19   stud- -- the economic studies of Dr. Scott Brown;
      20   maybe show you a subset of documents, as opposed     20   right?
      21   to dozens and dozens of documents, about the --      21       A That's correct.
      22   the following area.                                  22       Q Was there -- other than the economic
      23           First of all, you -- National Milk           23   studies of Dr. Brown, was there any other economic
      24   agrees that it, through CWT and otherwise,           24   studies that National Milk relied on to assess the
      25   monitored the details and tried to estimate the      25   impact that the Herd Retirement Program had on

                                          [Page 159]                                                [Page 161]

      [41] (Pages 158 to 161)
     877-479-2484                      U.S. LEGAL SUPPORT, INC.www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 363-3 Filed 12/11/19 Page 5 of 5 PageID 31776
       1      A    Okay. I got it. I'll click on it             1    members of the National Milk or CWT committee make
       2   here.                                                2    presentations to various cooperatives or other
       3      Q     Tell me --                                  3    organizations about the effectiveness of the Herd
       4      A     Okay. I got it.                             4    Retirement Program?
       5       Q Tell -- tell me if you recognize it and        5           MR. EWING: Objection: form.
       6   what -- what it is.                                  6           THE WITNESS: Could you just at least
       7       A (Witness reviews document.)                    7    read the first sentence to the question?
       8           Okay. This -- this appears to be a           8           (The Record was read as requested.)
       9   news release that was issued on Novsem- --           9           THE WITNESS: Okay. The CWT committee
      10   November 17, 2009, drafted by the National Milk      10   consisted of members who were contributing to the
      11   Producers Federation.                                11   program, and that consisted of dairy farmers,
      12       Q Now, I'd like you to look in the second        12   sometimes general managers, as well as sometimes
      13   paragraph, last sentence, where it starts with --    13   dairy cooperative staff.
      14   it says, He also -- referring to Scott Brown. He     14          So if I understand the question, would
      15   also noted positive contributions to price because   15   any of them make presentations to their own co-op
      16   of the Bred Heifer option that CWT has offered in    16   or to another association, and my comment would
      17   recent years, along with the CWT's Export            17   be -- or my answer would be, yes.
      18   Assistance Program, which while dormant this year,   18      BY MR. FRIEDMAN:
      19   was active in 2007 and 2008.                         19      Q    So let -- let --
      20           So could you explain to me your              20          THE VIDEOGRAPHER: I'm sorry.
      21   understanding of what the Bred Heifer option is      21   Mr. Friedman, excuse me just a moment. We have
      22   referring to?                                        22   about five minutes left on this video.
      23       A Yes. It's my -- it's my recollection           23          MR. FRIEDMAN: Okay. Great. Thank you
      24   that we instituted a opportunity for farmers who     24   for telling me.
      25   were going to bid in the program to include their    25      BY MR. FRIEDMAN:

                                              [Page 166]                                                  [Page 168]

       1   Bred Heifers and that we would pay a fixed price      1      Q     Look at Exhibit Number 14 -- 15, excuse
       2   on those Bred Heifers.                                2   me. Tell me if you recognize the document and
       3       Q And then what would happen to the Bred          3   describe to me generally what it is.
       4   Heifers?                                              4          (Kozak Deposition Exhibit 15 was marked
       5       A If -- if the farmer was successful in           5   for identification.)
       6   their bid, meaning that we accepted it, and he had    6          THE WITNESS: (Reviews document.)
       7   the opt- -- or she had the option of including the    7          Okay. I've looked at the document.
       8   Bred Heifers, those Bred Heifers would be removed     8      Q     Okay. So do you recognize what it is?
       9   along with the milking cows and the dry cows.         9      A     I -- I did not recognize what it is,
      10           They were also required to provide a         10   but as you're training me, I went to page 35 --
      11   veterinary author- -- certificate or a veterinary    11      Q     Yes.
      12   affidavit -- that's the wrong word -- but some       12      A     -- on the metadata, and I see that this
      13   certification from the veterinarian who attended     13   was a document that Jim Tillison authored,
      14   to them that they truly were Bred Heifers.           14   PowerPoint presentation. It was created on
      15       Q So when you say they were removed,             15   September 12th, 2008.
      16   refer- -- referring to the Bred Heifer, what would   16      Q     Well, let me ask you this: Who is the
      17   happen to the Bred Heifer?                           17   West- -- were Western United Dairymen -- were they
      18       A The Bred Heifer would go to the                18   part of National Milk at this time?
      19   slaughterhouse and be culled just like the rest of   19      A     Western -- Western United Dairymen is a
      20   the lactating animals and the dry cows.              20   trade association that is located in California,
      21       Q So the Bred Heifer, if I understand it,        21   and it consists of a number of different types of
      22   was the pregnant cow that we were talking about      22   individ- -- of -- of producers. And if my -- I'm
      23   earlier; is that right?                              23   not an aficionado of their membership, but it's
      24       A Yes, that's correct.                           24   the -- it's individual -- individual dairy farmers
      25       Q So I'd like to ask you, at times would         25   who belong to that state association.

                                              [Page 167]                                                  [Page 169]

      [43] (Pages 166 to 169)
     877-479-2484                         U.S. LEGAL SUPPORT, INC.www.uslegalsupport.com
